Citation Nr: 1021348	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
rib injury.  

2.  Entitlement to service connection for allergic 
dermatitis, including as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1967 to November 
1968, including in the Republic of Vietnam from July 1967 to 
July 1968.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The RO in Newark, New Jersey certified these claims to the 
Board for appellate review.

The Veteran and his spouse testified in support of these 
claims during a hearing held before a Hearing Officer at the 
RO in November 2009.  At that time, the claims on appeal also 
included entitlement to service connection for bilateral 
hearing loss and tinnitus.  In a Hearing Officer Decision 
dated in February 2010, however, the RO granted these claims 
in full, and the Veteran has not disagreed with the ratings 
or effective dates of service connection assigned.  They are 
therefore not now before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
residuals of a left rib injury.  

2.  The Veteran served in combat in Vietnam during the 
Vietnam era.

3.  The Veteran's allergic dermatitis did not manifest until 
after his separation from active service and is not related 
to his service or to any incident therein, including his 
presumed exposure to herbicide agents while stationed in 
Vietnam.  


CONCLUSIONS OF LAW

1.  Residuals of a left rib injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Allergic dermatitis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  These notice requirements apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated in December 2007 and November 2009, 
the first sent before initially deciding those claims in a 
rating decision dated in April 2008.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the notice letters, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
January 2008, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

Finally, the RO informed the Veteran that his service medical 
records were unavailable and identified alternative forms of 
evidence he could submit to substantiate his claims.  
(According to a January 2007 rating decision and an empty 
envelope now of record, as of January 2007, the RO was in 
possession of the Veteran's service treatment records.  
According to an April 2008 rating decision, the RO did not 
have possession of such records.  It appears that, sometime 
in 2007 or 2008, the records were lost.)  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  

B.  Duty to Assist

The RO afforded the Veteran VA examinations in support of his 
claims, during which examiners discussed the Veteran's ribs 
and skin.  In addition, the RO made reasonable efforts to 
identify and obtain relevant records in support of the 
Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  Specifically, the RO secured and associated with the 
claims file all evidence the Veteran identified as being 
pertinent to his claims, including service and post-service 
treatment records.  

As previously indicated, however, the RO then lost the 
Veteran's service treatment records.  The destruction or loss 
of service medical records creates a heightened duty on the 
part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision.  Cromer v. Nicholson, 19 Vet App 
215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where 
service medical records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In fulfilling this 
heightened duty, the RO attempted to reconstruct the 
Veteran's service file.  It contacted the Veteran for copies 
of such records, but its efforts in this regard failed.  It 
also attempted to secure alternative forms of evidence to 
substitute for such records.  However, the Veteran did not 
identify any for retrieval.  

II.  Analysis 

The Veteran claims entitlement to service connection for 
residuals of a left rib injury and allergic dermatitis.  
According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
November 2009, he injured his left rib in September 1967, 
while serving in combat in Vietnam.

Allegedly, during a combat mission (Operation Emporia), the 
troops lined up, charged at full speed with their guns, and 
eventually jumped into an eight-foot reservoir ditch.  The 
Veteran contends that he hit the bank and the M113 he was 
holding, bending his body like a hairpin, which caused 
bruising and broken blood vessels that hurt for years.  
Allegedly, a field medic patched him up somewhere outside 
Xaun Loc.  He did not report the incident or seek further 
treatment as the troops were in the middle of a combat 
operation.  

The Veteran asserts that he next received treatment for the 
injury four or five years later and a medical professional, 
whose records are unavailable, told him that he had a muscle 
tear.  The Veteran further asserts that, since then, he has 
continued to feel discomfort in the area.

The Veteran testified at his hearing that his skin disorder 
first began affecting him a couple of years after he returned 
home from Vietnam.  He believes he developed the disorder 
secondary to his exposure to Agent Orange.  He recalls that 
in Vietnam, due to the heat, he wore his flak jacket only, 
making the exposure to Agent Orange easier.  He also recalls 
getting soaked by chemicals, particularly his arms, and doing 
bomb assessments, during which everything was wet.   

The Veteran has submitted written statements substantiating 
some of his assertions.  In February 2007 and December 2009, 
his spouse confirmed that upon the Veteran's return from 
Vietnam, she noticed the Veteran complaining of pains in his 
left side, which he initially expected to be fatal, but still 
bother him today.  Allegedly, the Veteran saw a doctor for 
the problem and this individual diagnosed a muscular problem 
that could not be helped.  The spouse wrote that according to 
the Veteran, his left side pain developed secondary to an 
injury sustained during the previously noted combat 
operation.  

The spouse also confirmed that upon his return from Vietnam, 
she noticed that the Veteran had a fungus that despite 
medication still plagues him today.   

In December 2009, E.P., the Veteran's friend and an employee 
at a medical center, confirmed that the Veteran had suffered 
from left lower quadrant pain since he served in Vietnam.  
She noted that according to the Veteran, he developed such 
pain secondary to combat, when he was riding in a truck that 
went off the bank, throwing him into the frame of the 
opening.  Allegedly, the friend suggested that the Veteran 
see a certain doctor who found the problem to be 
musculoskeletal in nature.  She claimed that she knows the 
Veteran still suffers the same pain, but that the records 
from the initial visit are no longer available.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain medical 
conditions, including arthritis, if a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, the condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2009).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009) (holding that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. 
§ 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

In the case of a veteran who engaged in combat with the enemy 
while serving on active duty during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay evidence of 
service incurrence or aggravation during such service.  A 
combat veteran's assertions of a combat event are to be 
presumed if consistent with the time, place and circumstances 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Residuals of Left Rib Injury

As previously indicated, the Veteran's service treatment 
records are unavailable.  However, his service personnel 
records confirm that he served in combat in Vietnam during 
the Vietnam era.  The injury to his left side, which he has 
described as having occurred during such combat, appears 
consistent with the circumstances, conditions and hardships 
of such combat service.  The Board thus accepts as sufficient 
proof of the injury the Veteran's description thereof.  The 
question is thus whether the Veteran has residuals of the 
injury.  

According to post-service medical evidence, the Veteran 
mentioned the injury (reportedly involving a motor vehicle 
accident) in 2007, during a VA outpatient treatment visit.  
He indicated that it still hurt in the left rib area.  The 
examining treatment provider did not attribute the pain to 
any particular disability.  In 2008, another treatment 
provider indicated that he doubted that rib trauma from a 
motor vehicle accident could last this long.  Again, he did 
not attribute the reported pain to any particular disability.  
During a VA examination conducted in February 2008, the 
Veteran reported that he had not received any treatment for 
his left-sided chest/flank pain since 1972, when a specialist 
told him the problem was muscular.  The examiner refrained 
from diagnosing any disability to which the pain might be 
due.  Instead he explained that a rib injury from service 
would not persist to the time of the examination, indicated 
that the Veteran had no residuals of, or functional 
impairment secondary to, the injury, and noted that X-rays 
showed no rib injury.    

Again, to prevail in a claim for service connection, a 
claimant must submit competent evidence establishing that he 
has a current disability resulting from service.  In this 
case, the Veteran's assertions constitute the only evidence 
diagnosing a disability manifested by left rib pain.  Such 
assertions may be considered competent only when:  (1) the 
layperson is competent to identify a medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that the Board may not determine 
that lay evidence lacks credibility based merely on the 
absence of contemporaneous medical evidence).  

In this case, the Veteran and his spouse and friend are 
competent to state that the Veteran experienced pain since 
his in-service injury, but none of these individuals 
possesses a recognized degree of medical knowledge to 
attribute this pain to a particular disability.  Based on the 
fact that there is no competent evidence that the Veteran 
currently has residuals of the injury or a disability 
manifested by the reported left rib pain, the Board concludes 
that residuals of a left rib injury were not incurred in or 
aggravated by active service.  As residuals of a left rib 
injury have not been diagnosed, service connection must, 
necessarily, be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  

B.  Allergic Dermatitis

Post-service medical documents, including VA and private 
outpatient treatment records dated since 2007 and a report of 
VA examination conducted in February 2008, confirm that the 
Veteran currently has allergic dermatitis.  The question is 
thus whether this condition is related to the Veteran's 
active service.  

Again, the Veteran's service treatment records are 
unavailable, but during his hearing, the Veteran indicated 
that he did not receive treatment for dermatitis during 
service.  He claims that he first developed this condition 
two years after discharge, secondary to Agent Orange 
exposure.  During treatment visits and the VA examination, 
however, medical professionals did not link the Veteran's 
dermatitis to his active service, including any Agent Orange 
exposure.  During the February 2008 VA examination, the 
examiner noted that the Veteran had had the condition for 15 
years.  

The Veteran's assertions linking his allergic dermatitis to 
service are not competent. While the Veteran argues that 
exposure to herbicide agents in service resulted in his 
current skin disorder, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, his lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The Veteran served in combat in Vietnam.  He is therefore 
presumed to have been exposed to herbicides.  However, 
allergic dermatitis is not a condition for which service 
connection may be presumed.  The Board thus finds that 
allergic dermatitis is not related to the Veteran's active 
service, including the presumed herbicide exposure.  Based on 
this finding, the Board concludes such condition was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not applicable.  


ORDER

Service connection for residuals of a left rib injury is 
denied.  

Service connection for allergic dermatitis, including as 
secondary to exposure to herbicides, is denied.  


_____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


